Petitioner is currently serving time in prison having been convicted of the crimes of rape in the first degree, rape in the third degree and unauthorized use of a motor vehicle. He commenced this CPLR article 78 proceeding challenging a determination by respondent denying his October 1994 request for parole. Supreme Court, finding that the determination was neither arbitrary nor capricious, dismissed the petition.
Based upon our review of the record, we find that Supreme Court properly dismissed the petition. Among the factors respondent considered in denying petitioner’s request for parole were the seriousness of the crimes for which petitioner was *749incarcerated, the fact that he was a parole absconder at the time of committing the subject crimes and petitioner’s many felony convictions. These were appropriate factors for respondent to consider and support its conclusion that petitioner could not, if released, remain at liberty without violating the law and that his release was not compatible with the welfare of society (see, Executive Law § 259-i [2] [c]; see also, Matter of Sinopoli v New York State Bd. of Parole, 189 AD2d 960). Accordingly, there is no basis for disturbing respondent’s determination.
Cardona, P. J., Mercure, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.